Citation Nr: 1422486	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1965 to May 1968 and from April 1972 to May 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus has been found to be causally related to active duty.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria

Service connection may be established for a disability resulting from a disease or injury in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Analysis 

The Veteran claims that his current tinnitus is related to his period of active service, including in-service noise exposure.

With regard to the first element, a current diagnosis, private treatment records, VA treatment records, and VA audiological examination reports consistently indicate that the Veteran has been diagnosed with tinnitus.  The Board acknowledges that an August 2010 audiology note states that the Veteran did not have tinnitus.  Nonetheless, the weight of the probative medical evidence indicates that the Veteran has tinnitus.  Accordingly, the first Shedden element has been demonstrated.  

At his October 2012 hearing, the Veteran testified that one of his assignments was as his ships' gun mounter and that he was exposed to, without ear protection, thousands of rounds being fired.  The Veteran submitted several lay statements from shipmates who corroborated the Veteran's statements.  Accordingly, noise exposure is conceded and the second Shedden element has been met.  

Concerning Shedden element (3), evidence of a nexus between the Veteran's currently diagnosed tinnitus and his in-service noise exposure, the Board notes that there are conflicting nexus opinions of record.  

With regard to the positive nexus evidence, a November 2010 audiology report noted that the Veteran stated that he was exposed to gunfire from the gun mount during service.  The Veteran denied post-service occupational or recreational noise exposure.  The Veteran stated that occasionally, he could feel or hear his heartbeat in his right ear.  He indicated that this began many years ago, possibly while he was in the military.  He also noted that it had become more bothersome because of his recent sinus problems.  The VA audiologist stated that by history the Veteran's tinnitus was at least as likely as not caused by or a result of his military noise exposure.  

With regard to the negative evidence, an August 2010 Ear, Nose, and Throat (ENT) consultation record indicated that the Veteran had a four-month history of pulsatile tinnitus, which began after a flight in May 2010.  It was noted that his tinnitus was possibly related to barotrauma from flying.  

At a VA examination in November 2010, the Veteran reported that he had tinnitus in his right ear.  The examiner stated that the Veteran's tinnitus was a recent problem.  The examiner noted that the August 2010 ENT consultation record indicated that the Veteran was previously treated by the examiner and another VA physician for pulsatile tinnitus.  The examiner noted that the Veteran had not had ringing in his ear prior to that time.  The examiner opined that the Veteran's pulsatile tinnitus was not a service-connected condition.  

At a December 2010 ENT surgery clinic appointment, the Veteran reported that for the past 2-3 years he had intermittently felt his heartbeat in his ear.  The Veteran was diagnosed with pulsatile tinnitus.  The VA physician stated that given the nature of the Veteran's intermittent pulsatile tinnitus, it was unlikely that it was secondary to a vascular lesion and more consistent with palatal or stapedial myoclonus.  

An addendum to the November 2010 VA examination report was obtained in January 2011.  The examiner noted that he had already seen the Veteran in November 2010.  The examiner opined that military noise exposure had nothing to do with the Veteran's tinnitus.  The examiner stated that the Veteran tinnitus was pulsatile and started long after discharge from service and therefore was not service connected.  The examiner referenced his prior November 2010 report to support his conclusion.  

An October 2012 private audiology report by Dr. Krueger, Au.D., noted that the Veteran reported bothersome tinnitus in his right ear.  It was noted that the Veteran had a history of military noise exposure but had denied any outside noise exposure.  Dr. Krueger reported that the Veteran had mild bilateral hearing loss, but she was unable to determine from these test results whether his tinnitus was in any way noise related. 

After a review of the record, the Board finds that the November 2010 VA audiologist's positive nexus opinion is the most probative nexus evidence of record.  Even taken together, the November 2010 VA examination report, January 2011 addendum opinion, and December 2010 ENT surgery clinic note are inadequate for adjudicating the Veteran's claims.  The November 2010, December 2010, and January 2011 opinions were conclusory and contained insufficient rationales in support of the examiners' conclusions.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (stating "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  Moreover, all three negative VA opinions failed to address the January 2005 private treatment record by Dr. Carpenter, D. O., which indicated that the Veteran was assessed with possible tinnitus, prior to May 2010.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that if the examiner relies on an inaccurate fact, then the opinion has little or no probative value).  The October 2012 private audiology report is inadequate because the audiologist did not provide a conclusive nexus opinion.  As such, the November 2010 VA examination report, January 2011 addendum opinion, December 2010 ENT surgery clinic record, and October 2012 private audiology report are of no probative weight.   

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim of entitlement to service connection for COPD. 

At his November 2010 VA respiratory disabilities examination, the Veteran reported that after his discharge from service, he received private medical treatment for bronchitis in the 1970s in Oregon and again in 1979 in Blue Earth, Minnesota.  As these records are pertinent to the Veteran's claim and are not of record, they should be obtained and associated with the claims file prior to adjudication. 



Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to any respiratory disability, to include the private treatment records from Oregon in the 1970s and from Blue Earth, Minnesota in 1979.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  All efforts to obtain these records must be documented.  Additionally, the Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  If private treatment records are associated with the claims file, obtain an addendum opinion from the VA examiner who authored the November 2010 VA examination report.  In the event that the November 2010 VA examiner is unavailable, schedule a VA examination with an appropriate specialist to determine the nature, severity, and etiology of the Veteran's COPD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  The rationale for all opinions and conclusions should be provided.  

The VA examiner is asked to address whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's COPD is related to active service.  In rendering the requested opinion, the examiner should specifically address post-service treatment records for respiratory conditions, to include any recently associated private treatment records from the 1970s.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Finally, the RO should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


